Citation Nr: 0426766	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to chondromalacia and 
meniscus tear, right knee.

2.  Entitlement to an increased evaluation for incisional 
hernia, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia and meniscus tear, right 
knee.

4.  Entitlement to an effective date prior to December 1, 
2000, for the grant of service connection for chondromalacia 
and meniscus tear, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1958.  This appeal arises from November 2001 and July 2002 
rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

The issue of entitlement to an increased evaluation for 
incisional hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The preponderance of the evidence is against a finding 
that the veteran's left knee pathology was caused by or is 
attributable to the right knee disability for which 
compensation has been paid under 38 U.S.C.A. § 1151.

3.  The veteran's chondromalacia and meniscus tear, right 
knee, has been manifested, since December 2000, by X-ray 
evidence of mild degenerative changes, minimal limitation of 
flexion, full extension, and complaints of pain on 
palpitation and use, but no objective findings of 
subluxation, instability, or significant functional loss.

4.  The veteran applied for disability benefits for a right 
knee disability pursuant to the provisions of 38 U.S.C.A. § 
1151 on December 1, 2000.

5.  The claims folder does not show that the veteran's 
submitted an informal or formal claim for benefits for a 
right knee disability pursuant to the provisions of 38 
U.S.C.A. § 1151 prior to December 1, 2000.


CONCLUSIONS OF LAW

1.  A chronic left knee disability is not proximately due to 
or the result of the veteran's right knee disability.  38 
C.F.R. § 3.310 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia and meniscus tear, right knee, since 
December 2000, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010, 5260 (2003).  

3.  The criteria for assignment of an effective date earlier 
than December 1, 2000, for a grant of compensation for 
chondromalacia and meniscus tear, right knee, pursuant to 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in February 2001 and September 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

Because the veteran filed a notice of disagreement as to the 
initial evaluation of his grant of service connection for 
right knee disability within one year of receiving notice of 
the original grant, the initial evaluation claim is 
considered to be a "downstream" issue from the original grant 
of service connection, as is the claim for entitlement to an 
earlier effective date for the grant of service connection 
for right knee disability.  Recently, the VA General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The June 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations, including those 
pertinent to the earlier effective date claim, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The June 2003 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the denials.  

The claims folder contains extensive VA treatment records.  
The veteran was afforded examinations for VA purposes in 
September 2001, December 2001, and February 2003.  He 
indicated in written statements received in November 2002 and 
November 2003 that he had no non-VA sources of treatment, and 
that he did not have any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service Connection for Left Knee Disability

The veteran contends that he has a left knee disability that 
has resulted from his chondromalacia and meniscus tear, right 
knee, which was incurred during a VA hospitalization in 
September 1996, and for which he receives compensation under 
38 U.S.C.A. § 1151 (West 2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

Secondary service connection is available where a disability 
is the result of another disability that has been attributed 
to VA treatment or hospitalization and for which compensation 
is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 
(February 11, 1997): VA's General Counsel has held that 
disability compensation may be paid pursuant to 38 C.F.R. § 
3.310 for disability that is proximately due to or the result 
of a disability for which compensation is payable under 38 
U.S.C.A. § 1151.

The veteran underwent right iliofemoral bypass surgery at the 
VAMC in Nashville in September 1996.  During the course of 
the operation his right knee "fell off the table."  In 
November 2001, he was granted compensation under 38 U.S.C.A. 
§ 1151 for chondromalacia and meniscus tear, right knee.  

The veteran does not claim and the record does not show that 
a left knee disability had its onset or is otherwise related 
to his period of active duty service.  See 38 U.S.C.A. §§ 
1110, 1131 (2003).  The medical evidence shows that the 
veteran's right knee injury was incurred in September 1996, 
thus his claim is strictly for compensation on a secondary 
basis.

The records of the September 1996 surgery do not refer to any 
injury of the left knee.  An October 2000 VA outpatient 
treatment record noted the veteran with complaints of left 
knee pain.  "He may have fallen in the last two weeks, but 
he is uncertain.  He thinks that if he had fallen...it is 
related to low blood sugar rather than alcohol.  Patient 
smells of alcohol today...Apparently, he has fallen several 
times in the past."  Examination of the left knee showed no 
effusion, but pain with decreased flexion.  The diagnosis was 
left knee pain, rule out trauma.

A June 2001 treatment report noted that the veteran had 
fallen the previous week and injured both knees.  In a June 
2001 X-ray, the left knee was reported as radiographically 
normal.  A September 2001 X-ray was noted to show narrowing 
of the lateral compartment of the left knee suggesting loss 
of height of the cartilage.

A VA examination was conducted in September 2001.  The 
veteran complained of pain and weakness of both knees.  The 
examiner diagnosed degenerative joint disease of both knees, 
more on left; meniscus tears, left and right medial meniscus, 
demonstrated by magnetic resonance imagining (MRI); 
chondromalacia, left knee, demonstrated by MRI.  The examiner 
stated:

The left knee with its chondromalacia and 
meniscus tear is not likely related to the 
right knee pathology in that meniscus 
tears are usually the result of trauma and 
there has been no trauma reported to this 
knee.  Chondromalacia is a degenerative 
condition which may be precipitated by 
meniscal tears...so...it is not likely that 
the left knee is related to injury to the 
right knee.

A VA examination was conducted in February 2003.  The veteran 
reported some feeling of collapsing of both knees.  X-rays 
showed normal appearing knees for age.

As noted above, the September 2001 VA examiner concluded that 
the veteran's left knee pathology was not related to the 
right knee disability that was incurred during VA treatment 
in 1996.  That examiner opined that the veteran's left knee 
chondromalacia and meniscus tear were likely caused by 
trauma.  While the veteran has reported falls in which he 
injured his knees, the October 2000 outpatient report cited 
alcohol and/or low blood sugar as causes for a reported fall, 
and no competent evidence in the claims folder contains an 
alternate nexus opinion to challenge that of the September 
2001 examiner.  Thus, the weight of the medical evidence is 
against the veteran's claim.

While the veteran has contended that he believes that his 
left knee pathology is due to the right knee disability for 
which compensation has been paid under 38 U.S.C.A. § 1151, he 
is a layperson and not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2003).  Under these circumstances, service 
connection for a left knee disability is not warranted.

Increased Rating Right Knee

The veteran underwent right iliofemoral bypass surgery at the 
VAMC in Nashville in September 1996.  During the course of 
the operation his right knee "fell off the table."  In 
November 2001, he was granted compensation under 38 U.S.C.A. 
§ 1151 for chondromalacia and meniscus tear, right knee, and 
a 10 percent evaluation was assigned from December 2000.  The 
veteran disagreed with that initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2003).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Traumatic arthritis is rated as degenerative arthritis.  The 
schedular criteria for degenerative arthritis established by 
x- ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003-5010 (2003).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In June 2001, the veteran was seen with bilateral knee pain 
following a fall.  There was mild effusion of the right knee, 
and macular erythema.  Range of motion was decreased, with 
flexion to approximately 100 degrees, and extension to 15 
degrees.  Testing in June 2001 elicited no instability in the 
right knee.

X-rays of the right knee in June 2001 showed slight narrowing 
of the lateral compartment of the knee joint suggesting early 
degenerative changes.  A September 2001 X-ray showed no 
significant narrowing, and no degenerative changes.

A VA examination was conducted in September 2001.  The 
veteran reported pain and weakness of the knee with locking 
and lack of endurance.  Walking and climbing of stairs or 
inclines precipitated his symptoms.  He reported no episodes 
of dislocation or subluxation.  He had no constitutional 
symptoms of inflammatory arthritis, although lab work 
indicated a positive rheumatoid factor.  On examination, 
there was range of motion of the right knee from zero to 125 
degrees, with complaints of pain beyond this.  There was no 
effusion, edema, or erythema of the right knee.  Quadriceps 
were symmetrically developed and very strong.  The examiner 
noted degenerative joint disease of the right knee, and tear 
of the right medial meniscus by MRI.

The most recent VA examination was conducted in February 
2003.  The veteran reported pain, stiffness, and collapsing 
of the right knee.  On examination, active and passive range 
of right knee motion was from zero to 105 degrees.  The 
veteran stopped when the pain began.  The examiner stated 
that there was no additional limitation of motion due to 
pain.  There was no effusion, weakness, heat, or redness.  
The veteran walked slowly, with guarding of his movements.  
His gait was steady on standing and walking.  There was 
tenderness to palpation along the medial area and 
patellofemoral joint of the right knee.  The examiner was 
unable to appreciate Lachman's test, and the veteran had 
tenderness during McMurray's examination.  X-rays showed a 
normal appearing knee for the veteran's age.  

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

The medical evidence of record since December 2000 does not 
show objective findings of instability or subluxation and a 
separate compensable evaluation under the provisions of 
Diagnostic Code 5257 is not for application.  38 C.F.R. Part 
4, Diagnostic Code 5257 (2003).  

The veteran is not entitled to a compensable evaluation under 
Code 5260 since leg flexion has not been shown to be limited 
to 45 degrees or less.  Similarly, the veteran is not 
entitled to a compensable evaluation under Code 5261 since 
leg extension has not been shown to be limited to 10 degrees 
or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 
(2003).  

The Board notes that the following a fall in June 2001 the 
veteran's right knee extension was noted to be limited to 15 
degrees.  However, this was clearly noted to be a temporary 
finding attributable to an acute injury rather than an actual 
worsening of his compensable disability.  This is evidenced 
by the September 2001 VA examination findings, made three 
months later, which noted range of right knee motion from 
zero to 125 degrees.  These findings were confirmed on the 
February 2003 VA examination report.  Thus, for the reasons 
cited above, a staged rating under Fenderson, supra, based on 
the June 2001 report, is not merited.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 
5003 (2003).  This is a basis for the veteran's current 10 
percent evaluation, since examination reports have shown some 
slight limitation of right knee flexion, and there is X-ray 
evidence of mild degenerative changes.  

The Board notes that the veteran has reported pain on use of 
his right knee.  This is another basis for warranting the 
current compensable evaluation for right knee disability.  
However, there are no current signs of weakness, atrophy or 
other dysfunction to warrant a rating higher than the 10 
percent evaluation currently assigned.  Significantly, the 
February 2003 VA examiner stated that there was no additional 
limitation of motion due to pain, and noted no effusion, 
weakness, heat, or redness.  Since the veteran has arthritis 
and some limitation of flexion, a basis for a minimal 
compensable evaluation is warranted, but not to be combined 
with a compensable evaluation under Diagnostic Code 5003-
5010.  See DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

On September 17, 2004, the VA General Counsel issued 
VAOPGCPREC 9-2004, which found that a veteran can receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  However, as 
discussed above, knee extension is full, even when 
considering the effects of pain on motion and a separate 
compensable evaluation for loss of extension is not 
warranted.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for chondromalacia and meniscus tear, right 
knee, since December 2000, is not warranted.  See Fenderson, 
supra.

Earlier Effective Date for Grant of Service Connection

The veteran and his representative contend that an earlier 
effective date should be granted for compensation under 38 
U.S.C.A. § 1151 for chondromalacia and meniscus tear of the 
right knee.  He takes issue with the date that the RO 
determined was the initial date that the veteran filed a 
claim for compensation for right knee disability pursuant to 
38 U.S.C.A. § 1151.  He apparently contends that the day that 
he underwent surgery in September 1996 should be the 
established date of the benefits awarded and not the date 
that the claim was received by the RO.

The effective date of an award of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date injury or aggravation was suffered, if the 
claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. §§ 
3.400(i), 3.800(a) (2003).




The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2003).

Under 38 C.F.R. § 3.155(a) (2003), any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  Id. 
(Emphasis added.)

Pursuant to 38 C.F.R. § 3.157(a) (2003), a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  However, while an 
examination or hospitalization records may be considered an 
informal claim, there must first be a prior allowance or 
disallowance of a former claim.  38 C.F.R. § 3.157(b) (2003).  
An informal claim was not submitted under 38 C.F.R. § 3.157 
because the veteran had not been granted disability benefits 
pursuant to 38 U.S.C.A. § 1151, "the mere receipt of medical 
records [prior to that date] cannot be construed as an 
informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for disability for which 
compensation had already been awarded, then the Board could 
have found that the report of medical treatment constituted 
an informal claim for an increased rating.

The record shows that the veteran filed a claim for benefits 
under 38 U.S.C.A. § 1151 in February 1999.  However, that 
claim was for disability resulting from complications of his 
April 1998 surgery at the VAMC Nashville, and the veteran 
specifically described the claimed disability as a "wound" 
that "has not healed."  This claim resulted in a grant of 
compensation for the veteran's incisional hernia.  

The RO determined that a claim filed by the veteran on 
December 1, 2000, was the initial claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
knee disability suffered during VA surgery in September 1996.  
The veteran's claim received December 1, 2000, stated, in 
pertinent part:  "I request the VA s/c my right knee which 
was injured when the VA let me fall off the operating 
table."  

The Board agrees with the RO that this was the first explicit 
claim for a right knee disability under 38 U.S.C.A. § 1151.

An informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed prior to December 1, 
2000, indicating the veteran's intent to apply for disability 
benefits pursuant to 38 U.S.C.A. § 1151.  An informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
The Court has held that an appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-541 (1995).

For all the foregoing reasons, the Board must conclude that 
there is no authority on which to base the grant of an 
effective date for the award of compensation for right knee 
disability under 38 U.S.C.A. § 1151 earlier than the 
currently assigned date, December 1, 2000.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a left knee disability is denied.

An evaluation in excess of 10 percent for chondromalacia and 
meniscus tear, right knee, is denied.

An effective date prior to December 1, 2000, for the grant of 
service connection for chondromalacia and meniscus tear, 
right knee, is denied.


REMAND

The veteran underwent aortofemoral bypass, left femoral 
artery aneurysm repair, and small bowel resection at the VAMC 
in Nashville in April 1998.  An incisional hernia resulted 
from the surgery.  In October 2000, he was granted 
compensation under 38 U.S.C.A. § 1151 for incisional hernia, 
and a 40 percent evaluation was assigned from April 1998.  
The veteran now contends that he is entitled to an increased 
evaluation.  

A VA surgeon in September 2002 advised the veteran that 
repair of his hernia was possible but difficult and carried a 
risk of infection.  A VA examination was performed by a 
registered nurse in February 2003.  The examiner noted the 
veteran's reported history that he was unable to wear a truss 
or belt, and the hernia was not operable at present.  

The Board has concluded that the medical evidence of record 
is not sufficient to evaluate the veteran's disability under 
the rating code, specifically code 7339.  Thus, the veteran 
should be examined by a VA physician who will provide a 
report detailing the current manifestation of the veteran's 
incisional hernia.

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his ventral 
incisional hernia.  The examiner should 
note whether the postoperative wound has 
resulted in a large or small hernia, 
whether the hernia is or is not well 
supported by a belt under ordinary 
conditions, and whether there is evidence 
of a massive, persistent ventral hernia 
with severe diastasis of recti muscle or 
extensive diffuse destruction or weakening 
of muscular and fascial support of the 
abdominal wall so as to be inoperable.  
The claims folder and a copy of this 
Remand should be made available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinions given.

2.  After completion of the above, the RO 
should readjudicate the claim for an 
increased evaluation for incisional 
hernia.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



